Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuefei Ma on November 5, 2021.
The application has been amended as follows:
Claims 1, and 11 have been amended, and claims 3, 7, 13, and 17 have been cancelled.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended)  A method of synchronizing a movable object with a first control device and a second control device, the method comprising:
synchronizing the first control device with the movable object;
synchronizing the second control device with the first control device, wherein the second control device is configured to receive synchronization information; and
synchronizing the second control device with the movable object based on the synchronization between the second control device and the first control device,
wherein synchronizing the second control device with the movable object based on the synchronization between the second control device and the first control device comprises:
demodulating, by the second control device, the synchronization information to retrieve at least one of a downlink frequency or a downlink frequency bandwidth of the movable object; and
,
wherein the demodulating further comprises:
demodulating an automatic gain control value of the movable object from the synchronization information.

Claim 3 canceled.

Claim 7 canceled.

Claim 11 has been amended as follows:
     11. (Currently Amended)  A system for controlling a movable object, the system comprising:
a first control device configured to establish synchronization with the movable object; and
a second control device configured to receive synchronization information from the first control device;
wherein the synchronization information is used to synchronize the second control device with the movable object, and
wherein the second control device is further configured to:
demodulate the synchronization information to retrieve at least one of a downlink frequency or a downlink frequency bandwidth of the movable object; and
adjust at least one of a receiving frequency or a receiving frequency bandwidth of the second control device according to the at least one of the downlink frequency or the downlink frequency bandwidth of the movable object retrieved from the synchronization information,
wherein the second control device is further configured to demodulate an automatic gain control value from the synchronization information.

Claim 13 canceled.

Claim 17 canceled.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 Section III, filed September 7, 2021, with respect to claims 1-2, 4, 9-12, 14-15 and 18-20  have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-2, 4, 9-12, 14-15 and 18-20  have been withdrawn.

Allowable Subject Matter
Claim(s) 1-2, 4, 9-12, 14-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4, 9-12, 14-15 and 18-20  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, and 11 … synchronizing the second control device with the movable object based on the synchronization between the second control device and the first control device, wherein synchronizing the second control device with the movable object based on the synchronization between the second control device and the first control device comprises: demodulating, by the second control device, the synchronization information to retrieve at least one of a downlink frequency or a downlink frequency bandwidth of the movable object; and adjusting at least one of a receiving frequency or a receiving frequency bandwidth of the second control device according to the at least one of the downlink frequency or the downlink frequency bandwidth of the movable object retrieved from the synchronization information, wherein the demodulating further comprises: demodulating an automatic gain control value of the movable object from the synchronization information… and in combination with other limitations recited as specified in claims 1, and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hou et al. (US Pub. No.: 2018/0324729) discloses a device and method for vehicle-to-vehicle communication. The method includes: a source device sends a request message to a base station, the request message being used for requesting the base station to allocating a resource; a node device that is synchronous with the source device sends synchronous information to at least one target device, so that the at least one target device establishes time synchronization with the source device according to the synchronous information, wherein the node device is a road-side device or an in-car device capable of communicating; the source device informs the at least one target device of a resource allocated by the base station; and the source device sends service information to the at least one target device by utilizing the resource. 
Choi et al (US Pub. No.:2014/0321452) discloses methods for efficiently performing device to device synchronization and device identification in a device to device communication system, and devices for supporting the methods. The method for supporting device to device synchronization and identification in a wireless access system that supports device to device communication according to one embodiment of the present invention comprises the steps of: allowing a first device to broadcast a RACH signal for device to device synchronization in a peer discovery section; allowing the first device to receive a first response message transmitted from a second device as a response to the RACH signal; and transmitting a message including device identification information for the first device to the second device.
Bijwe et al (US Patent No.:10,178,635)  discloses a device's MR may be determined based on a master preference value, a random factor value and/or the MAC address of the device. The master preference value of a device can be configured, e.g., by a user. In one example, a higher value of the master preference of a device may indicate a higher preference that device may serve as a master or an anchor master. In an example, devices with relatively less stringent battery requirements (e.g., a desktop computer or an access point coupled to an AC power source) can choose relatively high master preference values, while devices with stringent battery requirements (e.g., a smart phone relying on a battery for power) can choose relatively low master preference values. The random factor ensures that two devices with equal master preference value may have equal chance of assuming the master state, e.g., by ensuring that one of the devices may have a higher MR at a first time period, while another of the devices may have a higher MR at a second time period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469